ROY, C.
On June 22, 1909, the defendant- was put upon his separate trial in the circuit court of the City of St. Louis, on an indictment charging that one Percy. Everson, on February 18, 1909, at a general registration in St. Louis committed the felony of false registration by registering in the sixth precinct of the third ward, knowing that he was not a resident of that precinct, and that the defendants Calvin Branch, James Robinson and Milton Holland were accessories before the fact to the offense.
The defendant was convicted and sentenced to four years in the penitentiary, and appeals.
The only difference between this case and the other against the same defendant decided at the same time herewith is that in that case defendant was charged with being accessory to. the offense of Percy Everson in registering under a name not his own; while in this case he is charged with being accessory to the offense of Percy Everson in registering in his own name of Percy Everson in a precinct in which he did not reside. The evidence and instructions so far as necessary to determine the ease are the same.
*255Not having the assistance of any brief or oral argument on the part of defendant, we have carefully read the record and find nothing therein to distinguish the merits of this case from the other case against this defendant decided at the same time with this one, and the judgment is affirmed.
Blair, C., having been of counsel, not sitting.
PEE CURIAM.
The foregoing opinion of Eoy, C., is adopted as the opinion of the court.